PER CURIAM:
Claimant was the successful bidder and was awarded a purchase order for 200,000 printed forms at a cost of $8,572.00 to respondent. As the claimant was unable to produce the necessary forms, the work was subcontracted to a company in New York. After the forms were delivered to respondent, its purchasing agent informed claimant that it intended to reject the forms. The forms were rejected due to a defective blue carbon.
Respondent used 143,000 forms as it lacked an alternative until replacement forms could be printed by a company other than the claimant. Claimant was informed by the New York subcontractor that claimant was entitled to a full refund for the forms which were returned to it. Respondent returned only 57,000 of the original 200,000 forms to claimant for which claimant received a partial credit of $3,386.09. Claimant seeks $3,727.16 for the forms not returned to it and for which it did not receive the refund.
*46The Court is of the opinion that to deny an award to the claimant would be unjust enrichment. The respondent used the forms. However, the forms were defective through no fault of respondent. For that reason, the Court reduces the amount claimed by 10% and makes an award to claimant in the amount of $3,354.44.
Award of $3,354.44.